On Report by the Board of Commissioners on the Unauthorized Practice of Law. The Board of Commissioners on the Unauthorized Practice of Law filed its Final Report in this court on June 8, 1995, recommending that, pursuant to Gov.Bar R. VII, the Supreme Court of Ohio issue an order finding that respondent, Alvin Doerger, has engaged in the unauthorized practice of law; prohibiting him from engaging in any such conduct in the future; and, providing for reimbursement of costs and expenses incurred by the board and relator. Respondent filed no objections to said Final Report, and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court, effective August 2,1995, that the recommendation of the board be adopted and that this court finds that respondent has engaged in the unauthorized practice of law.
IT IS FURTHER ORDERED by the court that respondent be prohibited from engaging in the unauthorized practice of law in the future.
IT IS FURTHER ORDERED that respondent provide reimbursement of costs and expenses incurred by the board and relator in the amount of $627.62, which costs shall be payable to this court by certified check or money order on or before October 31, 1995. It is further ordered that if these *1432costs are not paid in full on or before October 31, 1995, interest at the rate of ten percent per annum shall accrue on the balance of unpaid board costs, effective October 81, 1995. It is further ordered that if costs are not paid in full on or before October 81, 1995, respondent may be found in contempt and this matter referred to the Office of the Attorney General for collection.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. VII(19)(E); that publication be made as provided for in Gov.Bar R. VTI(19)(F); and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.